DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because the quality of the drawings makes it difficult to ascertain the details of some of the features; for example, the features of elements (3.2), (6.2.1), (6.2), (6.1), and (5.1.1) are too grainy/blurry to see the details of the referenced features.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
When a feature is introduced for the first time “a” or “an” should be used as appropriate, and when a feature has already been introduced, it should be referred back to as “the” or “said” as preferred to avoid antecedent basis issues. The claims are replete with antecedent basis issues; it is unclear whether some features are being claimed multiple times (double inclusion) or if they are being incorrectly referenced after already being introduced. Clarification is required.
Claim 4 recites “the display (3.1) is connected to a disinfecting agent container (3.3)” which renders the claim indefinite since the reference character 3.1 has been used to describe the tap, not the display. For the purpose of examination, it is being treated as the tap being connected to the disinfecting agent container. Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 2 and 4 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,178,928 (hereinafter Ophardt) in view of US Patent 5,687,434 (hereinafter Tagg).
Regarding claim 1, Ophardt shows a hand disinfection stand (10) with electronic display (12), which comprises a tap (16) for a disinfecting agent (hand sanitizer), a dispenser (22), disinfecting agent container (“reservoir for containing hand sanitizer” col. 17, ln. 17 – 18; fig. 27), hand basin (18), hand drier (“drying air” col. 33, ln. 29) and display (12), characterized in that the hand disinfection stand (10) is a standalone unit in a room (fig. 12, 27), comprising inside a housing (68) a hand cleaning unit (10) and centralized remotely controlled electronic display (12) independent of the use of the hand disinfection stand, wherein the hand cleaning unit (10) comprises the tap (16), disinfecting agent container (“reservoir for containing hand sanitizer” col. 17, ln. 17 – 18; fig. 27), ‘optional’ dispenser (22) for the disinfecting agent, hand basin (18), hand drier (“drying air” col. 33, ln. 29). Ophardt shows a single hand cleaning unit and thus fails to show two hand cleaning units that are back-to-back against one another. Attention is turned to Tagg which shows including two hand cleaning units (102a, 102b) back to back to allow multiple users to access hand washing at the same time. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the stand of Ophardt to have two hand cleaning units that are back-to-back against one another to allow for multiple users to wash their hands simultaneously as is known in the art and evidenced by the teachings of Tagg mentioned above.
Regarding claim 2, Ophardt shows the tap (16) is connected to a water pipe (38), and the hand basin (18) is connected to a water drainage channel (see fig. 27) equipped with a siphon (see fig. 27), and the disinfecting agent dispenser (22) is connected to the disinfecting agent container (“reservoir for containing hand sanitizer” col. 17, ln. 17 – 18; fig. 27), and the hand drier is for drying hands (col. 33, ln. 29).
Regarding claim 4, Ophardt shows the tap (16) is connected to the disinfecting agent container (“reservoir for containing hand sanitizer” col. 17, ln. 17 – 18; fig. 27) but fails to show the hand drier is paper towel from a paper towel dispenser and a dustbin is for used paper towels. Attention is again turned to Tagg which shows using paper towels in a paper towel dispenser (76) and trash bin (80a, 80b) for receiving used paper towels in a stand alone sink system (fig. 7). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a paper towel dispenser and a dustbin is for used paper towels to allow a user to dry their hands using paper towels and then dispose of them after use as is well-known in the art and evidenced by the teachings of Tagg mentioned above.
Regarding claim 5, Ophardt shows the tap, disinfecting agent dispenser, and hand drier are contactless (col. 1, ln. 64 – col. 2, ln. 2).
Regarding claim 6, Ophardt shows the tap is contactless (col. 1, ln. 64 – col. 2, ln. 2).
Regarding claim 7, Ophardt shows the electronic display can be remotely controlled by means of data communication devices (col. 21, ln. 12 – 19).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ophardt and Tagg as applied to claims 1 – 2 and 4 – 7 above, and further in view of US Patent Application Publication 2014/0154966 (hereinafter Joynt).
Regarding claim 3, Ophardt fails to show the hand drier (5.1) is equipped with an air compressor. Attention is turned to Joynt which shows it is common to include an air compressor (25) with an air hand dryer for drying a user’s hands (par. 54). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include an air compressor with the stand of Ophardt to easily and effectively dispense air for the hand dryer as is known in the art and evidenced by the teachings above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Joynt shows an unclaimed feature of a tap having a T shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754